Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, IDS filed Oct. 31, 2022, and response filed Oct. 28, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-9, 11-23, 53-56, 60-68, 72 and 73 are currently pending.
Claims 9, 72 and 73 are amended.
	Claims 1-8 and 12-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 10, 24-52, 57-59, 69-71 and 74-78 are cancelled.
	Claims 9, 11, 53-56, 60-68, 72 and 73 have been considered on the merits. 

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, 53-56, 60-68, 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (WO 2016/037016 A1 (ref. of record).
With respect to claim 9, Karp teaches a method of inducing the self-renewal of stem/progenitor supporting cells by administering a composition containing a combination of GSK3-beta inhibitor and/or Wnt agonist signaling with a notch inhibitor and/or a HDAC inhibitor; and a pharmaceutical carrier to the stem cell population (abstract, 0018-0021, 0040-0043, 00264-00267, 00281 and 0329).  Accordingly, some combinations taught by Karp would not contain a notch agonist or a HDAC inhibitor as required by claim 9.   
With respect to claims 9, 60, 68, and 73, Karp further teaches administering a composition containing EGF, FGF, IGF, CHIR99021 (WNT agonist), and 616452 (TGF-β inhibitor) to an ex vivo inner ear epithelial cells, Lgr5 cells (stem cell population) (0071 and 0076).  Karp further teaches that valproic acid (VPA) (both a Notch agonist and a HDAC inhibitor) is included in the cocktail and that VPA is important for green fluorescent protein (GFP) expression in the Lgr5-GFP inner cells (0508).  Accordingly, it would been obvious to one of ordinary skill in the art to exclude VPA from the cocktail when the composition is administered in vivo to the inner ear of a subject, since the expression of GFP is not relevant.  
With respect to claim 9, Karp teaches the method where the composition further contains 616452 (a TGF-β inhibitor as defined by canceled claim 58 and a TGF-β RI kinase inhibitor) (0058 and 0076).  With respect to claims 9 and 11, Karp teaches the method where the composition is administered to a stem cell population is of an in vivo subject and is for improving vestibular function (vestibular tissue) (00272 and 00281).  The in vivo vestibular tissue would inherently contain vestibular progenitor supporting cells and Type I and Type II vestibular hair cells. 
With respect to claims 53 and 54, Karp teaches the method where a biocompatible matrix contains the inhibitors and agonists and may be a biocompatible gel or foam (0038, 0050, 0054, 0091, 00299, and 00325).  With respect to claim 55, Karp teaches the composition can be administered directly to the round window membrane (00309-00310).  With respect to claim 56, Karp teaches the composition can be administered transtympanically to the middle ear (0084 and 00123).  
With respect to claims 9 and 68, Karp teaches the GSK3-beta inhibitor  is CHIR99021 (Table 1).  With respect to claim 9, Karp further teaches the TGF-β inhibitor is selected from 616452 (Table 5).
With respect to claims 61 and 62, Karp teaches the method the composition administered comprises a sustained release polymer gel (a pharmaceutical carrier) comprising of a poloxamer and where the poloxamer is poloxamer 407 (0038 and 00341).  With to claims 63-66, Karp teaches the method where the poloxamer-407 was in a concentration of 18-25 % (w/w) of the solution and where the concentration was 18% (w/w) and the composition where the concentration of poloxamer 407 was 17% (w/w) (00393, 00531-00536, and 00538-00539).  
With respect to claims 67 and 68, Karp teaches the method where the concentration of CHIR99021 in the composition administered is 2.975 mM (00539) and 5 µM (00471) (these are within the concentration range of 0.01 µM to 1000 mM).  
With respect to claims 72 and 73, Karp teaches the method where the composition administered contains 2 µM of 616452 (Repsox) (00471) (these are within the concentration ranges of 0.1 µM to 1000 mM  and 1 µM to 1000 mM, respectively).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 62 is rejected under 35 U.S.C. 103(a) as being unpatentable over Karp (as applied to claims 9, 11, 53-56, 60-68, 72 and 73 above), and further in view of Tarmarkin et al. (US 8,709,385 B2).
The teachings of Karp can be found in the previous rejection above. 
Karp does not teach the method where the composition administered contains a poloxamer that is poloxamer 188 as recited in claim 62.  However, Tarmarkin teaches pharmaceutical compositions containing poloxamer 188 suitable for administration to the ear (Col. 2 line 60 to Col. 3 line 2 and Col. 34 lines 43-49).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Karp in such a way that the poloxamer is poloxamer 188 for the purpose being able administer a composition to a population of stem cells, in particular to the ear of a subject.  Furthermore, it would have been obvious to one skilled in the art to have further modified Karp such that the poloxamer is poloxamer 188, since methods of administering compositions with poloxamers were known to use poloxamer 188 as taught by Tarmarkin.  Such a modification merely involves the substitution of one known type of poloxamer for another for the administration of a composition to a population of stem cells, in particular in a subject.	
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Oct. 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that the skilled artisan would not be motivated by the teachings of Karp to administer CHIR99021 and 616452 in the absence of a HDAC inhibitor and/or Notch activator, since Karp requires the use both a GSK3- β inhibitor and a HDAC inhibitor and/or Notch activator and that Karp only teaches the use of additional agents (TGF-β inhibitor) in the presence of both a GSK3- β inhibitor and a HDAC inhibitor and/or Notch activator (Remarks pg. 9 para. 2).  However, this argument was not found, since Karp teaches a method of inducing the self-renewal of stem/progenitor supporting cells by administering a composition containing a combination of GSK3-beta inhibitor and/or Wnt agonist signaling with a notch inhibitor and/or a HDAC inhibitor; and a pharmaceutical carrier to the stem cell population (abstract, 0018-0021, 0040-0043, 00264-00267, 00281 and 0329).  Accordingly, some combinations taught by Karp would not contain either a notch agonist or a HDAC inhibitor.  Additionally, claim 9 requires that “the composition does not contain a notch agonist or derivative or a pharmaceutically acceptable salt thereof and/or a histone deacetylase HDAC inhibitor or derivative or a pharmaceutically acceptable salt thereof”.  In other words, the claimed composition can contain a HDAC inhibitor or a notch agonist as long as the other component is not present. 
Applicant argues that it would not be obvious to omit VPA from Karp to arrive at the Applicant’s method, since Karp includes VPA, the HDAC inhibitor and/or Notch activator, in its cocktail for GFP expression (Remarks pg. 9 para. 3-4).  However, this argument was not found to be persuasive, since Karp, as stated previously, teaches the method where VPA is not included.  Furthermore, a preferred embodiment does not constitute a teaching way from a nonpreferred embodiment (MPEP 2123).
Applicant further argues that the Office failed to articulate why it would have been obvious to remove VPA from the composition (Remarks pg. 9 para. 4).  However this argument was not found to be persuasive, since Karp teach alternative compositions not containing VPA (0040-0043 and 00268).  As stated in the rejection, Karp teaches a method of inducing the self-renewal of stem/progenitor supporting cells by administering a composition containing a combination of GSK3-beta inhibitor and/or Wnt agonist signaling with a notch inhibitor and/or a HDAC inhibitor; and a pharmaceutical carrier to the stem cell population (0040-0043, 00264-00267, 00281).  Furthermore, a preferred embodiment does not constitute a teaching way from a nonpreferred embodiment (MPEP 2123).
Applicant argues that the HDAC inhibitors and/or Notch activators are employed by Karp for more than just promoting GFP expression, and Karp teaches that a HDAC inhibitor and/or a Notch activator in combination with CHIR99021 leads to the largest proliferation of cochlear cells (Remarks pg. 9-10 bridging para.).  However, this argument was not found to be persuasive, as stated previously, Karp teaches the method where either the HDAC inhibitor and/or Notch activator is not included.  Furthermore, a preferred embodiment does not constitute a teaching way from a nonpreferred embodiment (MPEP 2123).
Applicant further argues that they have shown for vestibular cells that combination of CHIR99021 and 616452 lead to the highest total cell growth, whereas Karp showed that VPA is critical for high cochlear cell proliferation (Remarks pg. 10 para. 2).  However, this argument was not found to be persuasive, as stated previously, Karp teaches the method where either the HDAC inhibitor and/or Notch activator is not included.  Furthermore, a preferred embodiment does not constitute a teaching way from a nonpreferred embodiment (MPEP 2123).  Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increasing cell growth) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Tarmarkin does not remedy the deficiencies of Karp and claim 62 is non-obvious for same reasons as claim 9 (Remarks pg. 10-11 bridging para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Karp were not found to be persuasive as explained above.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632